Citation Nr: 1746173	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  96-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for a headache disorder (residuals of head trauma) on an extraschedular basis.

(The claims for an earlier effective date for the award of service connection for PTSD, an initial rating in excess of 30 percent for PTSD, an initial rating in excess of 10 percent for scars, and an earlier effective date for the the award of entitlement to a TDIU are addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Dr. C.B. and Dr. E.T.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a March 1996 rating decision, the RO granted service connection for residuals of a head injury, assigning a noncompensable (zero percent) rating, effective August 1, 1995, under Diagnostic Code 7805.  In a June 1996 rating decision, the RO found clear and unmistakable error (CUE) in the March 1996 rating decision and granted a 10 percent rating for residuals of a head injury with headaches under Diagnostic Code 9304.  

In April 1997, the Veteran presented testimony at a RO formal hearing.  

In January 2000, the Board recharacterized the head injury issue to "residuals of a head injury, including headaches and scars," then remanded the issue of an increased initial evaluation.  The Board denied a rating in excess of 10 percent in March 2002.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand (JMR) in December 2002.  The Board remanded the issue again in September 2003 and December 2004.  

In a January 2006 rating decision, the RO granted a separate 10 percent rating for "headaches, residuals of head trauma" under Diagnostic Code 8045-9304 (and continued the 10 percent rating for "scars, residuals of head trauma" under Diagnostic Code 7800).  

In August 2006, Dr. C.B. presented testimony at a Board hearing before Veterans Law Judge (VLJ) Herman at the central office in Washington, D.C., and the transcript is of record.

The Board again remanded the issue of an increased rating for headaches in April 2007.  

In a November 2008 rating decision, the RO changed all the effective dates from August 1, 1995, to August 10, 1995, the date of the receipt of the claim for residuals of a head injury.  The rating decision noted that the prior ratings were CUE for failing to grant the correct effective date, but that no change in payments resulted.

In March 2010, the RO granted service connection for residuals of a traumatic brain injury (TBI), assigning a 40 percent rating effective October 23, 2008.  

In August 2012, the Board granted an initial rating of 50 percent for headaches, the schedular maximum rating available, and found that referral for an extraschedular rating was not warranted.  The Board also granted an initial rating of 70 percent for residuals of a TBI.  The Veteran appealed the issues to Court, which affirmed the Board's rating for the TBI residuals and vacated and remanded the headache disorder issue in February 2014.  

In December 2014, Dr. E.T. presented testimony at a Board hearing before VLJ Seesel at the central office in Washington, D.C., and the transcript is of record.  In the hearing, the Veteran's representative waived the Veteran's right to a third panel hearing.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

In January 2015, the Board remanded the issue for further development, including scheduling the Veteran for a VA examination by a neurologist to determine the severity and symptoms of the headache disorder, and referring the issue to the Director of Compensation and Pension for consideration of an extraschedular rating.  The Veteran subsequently had a VA examination by a neurologist in May 2016, and the Director of Compensation and Pension determined that an extraschedular rating was not warranted in August 2016.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).
 

FINDINGS OF FACT

1.  The Veteran's "blackout spells," also described as syncope, seizure-type, and episodal loss of consciousness, occur 2-3 times per week and are a residual of the Veteran's in-service head injury.  The blackout spells are not a symptom of the service-connected headache disorder.  

2.  For the entire period of appeal, the Veteran's headache disorder (residuals of head trauma) is manifested by complaints of daily head pain and severe headaches 3-4 times per week, which are prostrating and productive of severe economic inadaptability.

3.  The symptoms of the Veteran's headache disorder (residuals of head trauma) are contemplated by the schedular rating criteria.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for a 20 percent rating for blackout spells (residuals of head trauma) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045-8999 (2016).

2.  For the entire period of appeal, the criteria for an extraschedular rating in excess of 50 percent for the headache disorder (residuals of head trauma) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 (prior to October 23, 2008); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the residuals of his in-service head injury include blackouts and head pain that drive him to his knees and makes him sick to his stomach.  He indicates that he has PTSD, is not supposed to drive, wears dark glasses most of the time, has hearing loss, syncope and/or seizures, and no sense of balance.  See the May 1999 VA Form 9, April 2010 statement, December 2014 statement, February 2017 statement.  In the December 2014 Board hearing, the Veteran's attorney indicated that the Veteran's headaches became so severe that he would pass out or nearly pass out.  The Veteran and his attorney contend that the Veteran is therefore entitled to an extraschedular rating for his service-connected headaches.  

The Board notes as a preliminary matter that the Veteran's headache disorder (residuals of head trauma) is currently rated as 50 percent disabling under Diagnostic Code 8045-9304.  In its August 2012 decision, however, the Board granted an initial rating of 50 percent for the Veteran's headache disorder using the criteria of Diagnostic Code 8100.  

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

As discussed above, the Veteran's headache disability is rated under Diagnostic Code 8045-9304.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic code indicates that residuals of traumatic brain injury (TBI) (Diagnostic Code 8045) is rated under the criteria for major or mild neurocognitive disorder due to TBI (Diagnostic Code 9304).

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5) (2016).  For claims received by VA before that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See VBA Fast Letter 8-36 (October 24, 2008). 

Before October 23, 2008, Diagnostic Code 8045 provided that TBI resulting in purely neurological disabilities such as hemiplegia, epileptiform seizures, and facial nerve paralysis, were to be rated under the Diagnostic Codes specifically dealing with such disabilities, with the use of a hyphenated diagnostic code (for example, 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, recognized as symptomatic of brain trauma, were to be rated as no greater than 10 percent disabling under Diagnostic Code 9304, for dementia due to head trauma.  This 10 percent rating was not to be combined with any other rating for disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable absent a diagnosis of multi-infarct dementia associated with brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

As of October 23, 2008, Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Diagnostic Code 8100, for migraine headaches, provides a schedular maximum 50 percent rating for very frequent completely prostrating attacks productive of severe economic inadaptability.  Id.


Factual Background

In September 1995, a private neurologist, Dr. M.D., indicated in a letter that he completed a neurological evaluation of the Veteran.  The Veteran reported having headaches, which he tried to treat with over-the-counter medication but was no longer effective, and episodes of unconsciousness, usually precipitated by a feeling of lightheadedness but sometimes without any warning.  Dr. M.D. indicated that the Veteran had post-concussive syndrome and episode loss of consciousness, probably syncopal.  He noted that the Veteran's injuries were complex, the headaches were likely post-concussive in nature, and although he thought the blackouts were syncopal there was a possibility they were epileptic in nature.  

In an October 1995 VA examination of the shoulder and spine, the Veteran reported having severe headaches.  He also reported having occasional blackouts that had occurred three times in the last two months.  He stated that it had become progressive and was more frequent and more severe.  The Veteran indicated that he was unable to drive due to the blackouts.  

VA treatment records indicate that in November 1995, the Veteran reported that he blacked out and fell two weeks ago.  

In March 1996, the Veteran was seen by VA neurology.  He reported having headaches and blackouts since his in-service injury.  The treatment record indicates that in June 1995, he lost consciousness and suffered a minor skull laceration, and had been out of work for almost a year because of his symptoms.  A VA head CT was unremarkable.  In May 1996, he had a full work-up, including an EEG, which was within normal limits.  The neurologist indicated there was no evidence for a neurologic or cardiac cause of the syncope.  A few days later, the Veteran reported having severe headaches every day, which were pressure-like, sharp, and throbbing.  He also reported having blackouts without seizure activity, and indicated that he was told he had concussion syndrome.  He was seen by VA neurology in June 1996 for a follow-up appointment, during which he reported that he laid down to try to prevent blackouts; last Tuesday, he felt dizzy but did not black out.  The Veteran was noted to have high blood pressure.  He was given blood pressure medication and put on a low sodium diet.  

Dr. M.D. submitted another letter dated in July 1996 reiterating that the Veteran's injures were complex and occurred after his head injury in service.

In a July 1996 VA joints examination, the Veteran indicated that he had repeated blackouts and dizziness.  

In April 1997, the Veteran was started on Gabapentin for his blackouts.  A September 1997 VA MRI of the brain showed minimal white matter small vessel ischemic changes.  In October 1997, he reported that the gabapentin was not working and that he was also having severe headaches.

The Veteran testified before a Decision Review Officer (DRO) in April 1997.  He stated that he had blackouts that occurred 2-4 times per month, sometimes more often, and which he could sometimes prevent from happening by laying down.  He stated that his doctors told him not to drive and that he did not have a driver's license.  The Veteran asserted that he took a medication every day for his blackouts, but he continued to have them.  With regard to headaches, the Veteran reported that he had incapacitating headaches that made him sick to his stomach.  He stated that the headaches were mainly on the left side of the head where the injury occurred and behind the eyes.  He had constant head pain, but the severe headaches occurred 3-4 times per week.  The Veteran noted that the headaches and blackouts started after his in-service head injury, and that he was told they were part of his post-concussive syndrome.  

A January 1998 letter from Dr. M.D. indicates that the Veteran was seen for a neurologic evaluation.  Dr. M.D. noted that he had seen the Veteran several times in the past, and that the Veteran's reported symptoms included loss of consciousness, severe headaches, hearing loss, and dysequilibrium.  Dr. M.D. opined that the Veteran had probable syncope that was secondary to hypotension.  He specified that he "doubt[ed]" that the syncopal episodes were epileptic or cardiac because there were very brief, not accompanied by convulsive activity, and could be prevented by lying down.  Dr. M.D. noted that the Veteran's medication for his high blood pressure tended to aggravate the syncope, but that the blood pressure was a big enough problem that the medication was necessary.

An October 1999 brain MRI was "minimal abnormal" for the age of the Veteran.  The brain parenchyma was "generally normal except for a few small foci of the T2-w hyperintensity seen in the subcortical regions of the left parietal lobe."  The interpreting radiologist indicated that the minimal white matter T2-w hyperintensity could simply be due to the small vessel ischemic disease, but was mildly unusual for such a young man unless he had hypertension or diabetes.  Old trauma or some other old insult to the brain could also produce similar changes.  There was no evidence of diffuse atrophy of the brain, and such atrophy often accompanied post-traumatic contusions.  

In March 2003, the Veteran had a Transcranial Doppler (TCD) study at VA.  There were no significant abnormalities in the study.  High blood pressure was noted at the time of the study, and the Veteran reported that he did not take medication for hypertension at that time.  The treating physician noted that uncontrolled hypertension could cause headaches and syncope.  Results of a March 2003 EEG were also normal except for the presence of apnea and hypopnea with arousal.  In May 2003, the Veteran had a VA neurology appointment.  He reported having severe headaches and blackouts 2-3 times per week, and that the headaches had worsened since 1995.  The impression was of post-concussive syndrome, non-migrainous "thunderclap" headaches, and syncope.  

The Veteran had a VA examination March 2005.  He reported having almost daily headaches on either the right or left side, photophobia, and blackouts approximately 2-3 times per week.  The Veteran stated that his most recent blackout was about one week ago.  He thought his condition had gotten progressively worse.  They were not accompanied by seizures or dizziness.  The impression was of post-concussive syndrome dating back to service with recurrent headaches and syncope.

In August 2006, Dr. C.B., a board-certified radiologist and former deputy director of medical services for Paralyzed Veterans of America (PVA), presented testimony in a Board hearing.  He indicated that he Veteran had a basal skull fracture, and a lot of his other diagnoses, such a vertigo, hearing loss, tinnitus, headaches, sleep loss, and seizures were all part of the post-concussive syndrome.  He indicated that the October 1999 VA MRI results were consistent with his own diagnoses, and that the January 1998 letter from Dr. M.D. was inconsistent because Dr. M.D. opined that the blackouts were not likely to cardiac in nature but also that they were hypertensive.  Dr. C.B. also noted that he agreed with the March 2005 VA examination results insofar that the Veteran has post-concussive syndrome dating back to his in-service injury, but disagreed with the finding of syncope and opined that it was "more of a seizure-type" because the blackouts were most likely produced by his brain and were not cardiac in nature.  Dr. C.B. opined that the Veteran's headache disorder caused economic inadaptability and had characteristic prostrating effects.    

In the Board hearing, an opinion dated in October 2004 by Dr. C.B. was submitted for the first time.  It noted that Dr. C.B. had reviewed the Veteran's entire claims file and opined, in relevant part, that the Veteran had post-concussive syndrome, intractable headaches, seizures, and inability to be gainfully employed, all due to his in-service head injury.

In September 2006, Dr. C.B. submitted an updated opinion.  He stated that he reviewed all the medical evidence added to the file since the 2004 opinion, and concluded that CT and MRI findings were "totally consistent" with post-concussive brain changes.  He stated that the Veteran's post-concussive symptoms included headaches and 2-3 times weekly loss of consciousness.  Dr. C.B. reiterated that the loss of consciousness was a form of seizure, not syncope, because the Veteran had a serious head injury and the Veteran's blood pressure had been high-normal thereby ruling out a cardiac syncope etiology.  

In an August 2007 VA neurology appointment, the Veteran reported that he continued to have episodic blackouts, the most recent being two weeks ago.  His head pain was always present, with occasional sudden exacerbations.  

The Veteran had another VA examination in August 2008.  He reported that he had recurrent blackouts 2-3 times per week and daily headaches of an intensity anywhere from a 2 to a 10.  He stated that the headaches were getting progressively worse and more intense, and denied having dizziness.  A head CT showed mild cerebellar atrophy, which was indicative of remote trauma.  The examiner indicated that the syncopal episodes were at least as likely as not due to the in-service head injury.

In January 2009 VA TBI examination, the Veteran again reported that he had recurrent blackouts 2-3 times per week and daily headaches of an intensity anywhere from a 2 to a 10.  He denied biting his tongue or losing bowel or bladder control during blackouts, had not worked since 1994, and rarely drove.  He stated that his overall symptoms were worsening.  The diagnosis was TBI with chronic residual problems.  

In May 2009, the Veteran had neuropsychological testing as part of his TBI examination.  He reported that his headaches often built up over the course of a day and were migraine-like in the examiner's evaluation.  He also reported having dizziness and a vertigo-type sensation of the room moving from side to side.  Results of a Repeatable Battery for the Assessment of Neuropsychological Status (RBANS), select subtests from the Wechsler Memory Scale (WMS), Trails Making Test A & B, a measure of logical deductive reasoning, and the Neurobehavior Symptoms Inventory (NBSI) showed objective evidence of moderate impairment of memory, attention concentration, or executive functioning resulting in moderate functional impairment; normal judgment; social interaction that was occasionally inappropriate; always oriented to person, place, time, and situation; normal visual spatial orientation; three or more subjective symptoms that moderately interfered with work, activities of daily living, or close relationships, including headaches, hypersensitivity to light, insomnia, nausea, dizziness, noise sensitivity, and fatigue; one or more neurobehavioral effect that frequently interfered with workplace interaction, social interaction, or both, but did not preclude them, including anxiety, irritability, and poor frustration tolerance; ability to communicate by spoken or written language and to comprehend spoken and written language, and normal consciousness.  

In March 2010, the Veteran was started on topiramate for his headaches.  In November 2010, the Veteran's VA neurologist noted that the Veteran had post-concussive syndrome with recurrent headaches and blackouts, probably representing syncopal spells.  

In March 2011, the Veteran was taking Xanax at least once per day for his headaches, which he continued to be prescribed through at least February 2016.

The Veteran had a VA neurology consultation in June 2014.  He was noted to have last been seen in the neurology clinic in November 2010.  The Veteran reported that he continued to have occasional blackouts, on average once per month, which were alleviated by sitting down.  He did not have any bladder or bowel dysfunction.

In a December 2014 Board hearing, Dr. E.T., a psychologist who used to contract for VA and testified as an expert witness for 35 years for the Social Security Administration (SSA), presented testimony regarding the Veteran's employability.  She indicated that the Veteran suffered a TBI in service and that the blackouts were a symptom of his in-service TBI and caused marked interference in employment.

In May 2016, the Veteran had a VA headaches examination.  He reported having headaches and blackouts.  He stated that he blacked out approximately once a week; prior to the blackouts he felt "funny" and was able to sit down.  His other symptoms included constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, pain worsened with physical activity, nausea, and sensitivity to sound.  The headaches lasted 1-2 days and occurred on the left side of the head.  The Veteran took ibuprofen as needed for the headaches.  The examining neurologist indicated that the Veteran had characteristic prostrating attacks of headache pain approximately once every month, but did not have very prostrating and prolonged attacks of headaches productive of severe economic inadaptability.  The examiner opined that the Veteran's headaches were consistent with post-concussive headaches, and that a head injury could lead to episodic alterations in consciousness.  Review of treatment records from VA Buffalo indicated that the blackouts were post-concussive.

In August 2016, the Director of Compensation Service determined that entitlement to an increased rating on an extraschedular basis for headaches was denied.  The rationale was that the evidence revealed no hospitalizations for migraines, that the Veteran used over-the-counter pain medication to treat the headaches, and the May 2016 VA examiner found that the Veteran had one episode of prostrating migraine attacks per month.  The Director noted that the examiner did not link the syncope episodes to the headaches, and noted that there was no unusual or exceptional disability pattern that would render application of the regular rating criteria as impractical.  

Blackout Spells

The Board finds that the Veteran's blackout spells are a separate and distinct residual symptom of his in-service head trauma, and are not due to the headache disorder.  The Board also finds that the blackout spells warrant a 20 percent rating for the entire period of appeal under Diagnostic Code 8045-8999.

A claimant may not be compensated twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions. 

In this regard, the evidence indicates that medical professionals and the Veteran himself have consistently characterized the Veteran's blackout spells as a residual of his in-service head injury, rather than as a symptom of his service-connected headache disorder.  Dr. M.D. indicated in his July 1996 letter that the blackouts and headaches occurred after the Veteran's in-service injury; the Veteran testified in the April 1997 DRO hearing that the headaches and blackout started after his in-service injury and that he was told they were part of his post-concussive syndrome; the March 2005 VA examiner opined that the Veteran had post-concussive syndrome with recurrent headaches and syncope; Dr. C.B. testified in the August 2006 Board hearing that the Veteran had seizures or "seizure-type" that were part of his post-concussive syndrome; the August 2008 VA examiner opined that the syncopal episodes were at least as likely as not due to the in-service head injury; Dr. E.T. testified in the December 2014 Board hearing that the blackouts were a symptom of the Veteran's in-service TBI; the May 2016 VA examiner specifically considered whether the blackouts were symptoms of the Veteran's TBI or whether they were manifestations of his headache disorder, and concluded that they were post-concussive.  There is no contradicting medical or lay evidence, aside from the Veteran's attorney statement in the December 2014 Board hearing, that the blackout spells are due to the headaches and not the in-service head injury.  Additionally, as discussed above, the headaches were evaluated at times under Diagnostic Code 8045-9304 and Diagnostic Code 8100.  Significantly, the Board previously assigned the 50 percent rating by analogy under Diagnostic Code 8100 and cited the daily, severe, incapacitating headaches more nearly approximated the finding of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As discussed further below, such symptoms do not overlap with the symptoms of blackout which the Board rates by analogy to epilepsies.  As such, the Board finds that the Veteran's blackout spells are not a symptom of his service-connected headache disorder but rather are a separate and distinct residual that should be separately evaluated.  

The Board further finds that the blackout spells warrant a 20 percent rating under Diagnostic Code 8045-8999.  Diagnostic Code 8045 provides that neurological disabilities due to TBI residuals are rated under the diagnostic codes specifically dealing with such disabilities, with the use of a hyphenated diagnostic code.  Here, the Veteran's blackout spells are not specifically listed among the diagnostic codes.  However, the provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  Thus, Diagnostic Code 8045-8999 indicates that a brain disease due to trauma (Diagnostic Code 8045) is rated under the criteria for epilepsies (Diagnostic Code 8999).

Under Diagnostic Codes 8910 and 8911, a confirmed diagnosis of epilepsy with a history of seizures warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911, General Rating Formula for Major and Minor Epileptic Seizures (2016).  A 20 percent rating is warranted for at least one major seizure in the last two years, or at least two minor seizures in the last six months.  Id.  A 40 percent rating is warranted for at least one major seizure in the last six months, or averaging at least 5-8 minor seizures weekly.  Id.  

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).

In this case, the Veteran's blackout spells are more analogous to minor seizures, as they involve loss of consciousness without convulsion.  The Veteran has reported that he experiences, at most 2-3 blackouts per week.  As such, a 20 percent rating under Diagnostic Code 8045-8999 is warranted for the entire period of appeal.  The Veteran has never asserted that he has 5-8 blackouts per week to warrant a higher 40 percent rating for the blackouts.  

The Board acknowledges that for the period of appeal from October 23, 2008, the Veteran is in receipt of a 70 percent rating for residuals of a TBI under Diagnostic Code 8045.  As discussed in the August 2012 Board decision, however, this rating is based upon the Veteran's cognitive impairment, and as such, the 20 percent rating for blackouts does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2016).

Headaches 

The Board finds that an extraschedular rating in excess of 50 percent for the Veteran's headaches is not warranted, as the Veteran's symptoms are contemplated by the schedular rating criteria.  

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  The Board notes it has jurisdiction to review the entirety of the Director's decision denying or assigning an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate. Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, see Bowling, 15 Vet. App. at 10, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination. Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C.A. §§ 511  (a), 7104(a); 38 C.F.R. § 4.16 (b)).  

As noted above, a 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The evidence shows that the Veteran has consistently reported symptoms including daily head pain and severe headaches 3-4 times per week that could make him sick to his stomach.  He asserts that the headaches (and blackouts) prevent him from being able to work.  Over-the-counter and prescription medication does not alleviate the pain.  Dr. C.B. testified in August 2006 that the Veteran's headaches caused economic inadaptability and had characteristic prostrating effects.  Dr. E.T. testified in December 2014 that the headaches caused marked interference in employment.  The May 2016 VA examiner found that the Veteran had characteristic prostrating attacks of headache pain approximately once every month, but did not have very prostrating and prolonged attacks of headaches productive of severe economic inadaptability.   These symptoms are included within the criteria for a 50 percent rating under Diagnostic Code 8100.  

The Board previously remanded the claim for extraschedular consideration by indicating the symptoms of blackout spells were not expressly considered in the rating criteria.  As outlined above, however, the Board has since determined that these black out spells are a separate and distinct residual that is separately evaluated.  Accordingly, when considering only the residual of headaches, the symptoms as described by the Veteran are daily head pain, severe headaches and economic inadaptability.  Such symptoms are explicitly considered by the diagnostic code. Thus, the evidentiary record does not demonstrate that the Veteran's symptomatology associated with his headache disorder is not wholly contemplated by the criteria utilized to assign the 50 percent rating.  The Veteran is already service-connected for his other reported symptoms, including blackouts, scarring on his scalp, hearing loss, tinnitus, photophobia, and PTSD.  As such, an extraschedular rating in excess of 50 percent for the Veteran's headaches is not warranted.



ORDER

For the entire period of appeal, a 20 percent rating for blackout spells (residuals of head trauma), under Diagnostic Code 8045-8999, is granted.

A rating in excess of 50 percent for a headache disorder (residuals of head trauma) on an extraschedular basis is denied.



			
	MICHAEL A. HERMAN	M. TENNER
              Veterans Law Judge                                	Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
	                                                       H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


